Citation Nr: 0306092	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-14 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1964 to May 1966.  He also served as a member of the 
Puerto Rico Army National Guard between 1963 and 1992, during 
which time he had approximately 131 non-consecutive days of 
active duty for training, which were served in short 
timeframes, to include a verified period between August and 
September 1990.  The veteran also had multiple other periods 
of inactive duty for training, which remain unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied the veteran's claim 
for service connection for bilateral hearing loss.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in San Juan, Puerto Rico, in May 
1998, and the Board thereafter remanded the case, in July 
1998, for additional development.  In June 2002, the Board 
requested additional development.  The case has since been 
returned to the undersigned for appellate disposition. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed to the 
extent possible by the VA.

2.  It is shown that the veteran currently has bilateral 
hearing loss, as defined for VA purposes.  

3.  The veteran has introduced credible testimony regarding 
inservice noise trauma/exposure that is consistent with what 
the record shows.  

4.  The competent medical evidence has demonstrated that the 
veteran's hearing loss was caused by noise exposure during 
his military service. 

5.  There is no evidence showing civilian noise 
trauma/exposure, and reasonable doubt has arisen regarding 
the question of whether this particular disability is 
service-related.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, since the moment when the RO received the 
veteran's service connection claim in September 1994, the RO 
has advised the veteran regarding the evidence he needs to 
submit in order to obtain the benefit he seeks on appeal, has 
made all reasonable efforts to develop the record and obtain 
all necessary evidence that is pertinent to his claim, and 
has kept the veteran apprised of the steps being taken with 
regard to his claim, and of the status of his claim.  For 
instance, the Board notes that, by letter dated in November 
1994, the RO asked the veteran to clarify the period of time 
during which he claimed he incurred hearing loss.  By 
separate letters dated in March 1995, the RO informed the 
veteran of the difficulty it had encountered in securing his 
military records, asked him to furnish any such records he 
might have in his possession, and advised him of what 
specific evidence was needed in order to render a favorable 
decision in his case.  In May 1998, the veteran was given an 
opportunity to present oral testimony before a Member of the 
Board, which he and his spouse did at the above-mentioned 
Travel Board Hearing.  Also in May 1998, the RO advised the 
veteran, again in writing, that his appeal was being 
certified to the Board and that, consequently, his record was 
in the process of being physically transferred to the Board's 
headquarters in Washington, D.C., but that the veteran 
nevertheless had the right to submit additional evidence or 
testimony within 90 days from that letter.

Additionally, the Board notes that, in June 1999, the veteran 
was examined by VA and the reports of the audiological 
evaluation that was conducted at that time, and of the 
addendum to that evaluation, containing an etiology opinion, 
have been made part of the veteran's claims file.  More 
recently, by letter dated in October 2001, the RO informed 
the veteran of the enactment of the VCAA, and of VA's 
redefined duties to assist and notify claimants under the 
VCAA.  In that letter, the RO specifically advised the 
veteran of what the evidentiary record needed to show in 
order to establish entitlement to the benefit he was seeking 
on appeal, and informed him of the need for him to submit any 
additional medical evidence not previously considered which 
might be pertinent to his claim for service connection for 
bilateral hearing loss.  The veteran was also specifically 
asked in that letter to send any such additional evidence by 
December 23, 2001, and was also provided with a toll-free 
number to contact VA if he still needed additional 
assistance.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  
Moreover, any potential deficiency regarding VA's compliance 
with its re-defined duties to assist and notify is entirely 
harmless to the veteran in view of the fact that the benefit 
sought on appeal is being fully granted in the present 
decision.  Thus, no additional assistance to the veteran 
regarding the matter on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

As indicated earlier, the veteran served on active duty 
between May 1964 and May 1966, and also had approximately 131 
days of active duty for training, which he served between 
1963 and 1992.  He essentially claims on appeal, as reflected 
in the transcript of his May 1998 Travel Board Hearing and in 
a January 1995 handwritten statement, that he was exposed to 
hearing (noise) trauma, mostly in the form of 50-caliber 
machine and rifle gunfire, while serving in the Puerto Rico 
Army National Guard sometime in the late 1980's or early 
1990's.

At the outset, it is noted that, other than for his October 
1968 reports of medical examination and medical history for 
separation purposes and his original dental and immunization 
records, the veteran's service medical records for his 1964-
1966 period of active military service with the United States 
Navy are unavailable, notwithstanding multiple efforts by VA 
to secure them.  Also, most of the veteran's service medical 
records for his multiple subsequent periods of active duty 
for training are unavailable as well.  These facts, however, 
do not prevent appellate disposition of this matter at this 
time because, as indicated above, the veteran has essentially 
claimed that his hearing loss was incurred in the late 1980's 
or early 1990's, periods in which he clearly had military 
service, and more importantly, the Board is granting the 
benefit sought on appeal based on resolution of reasonable 
doubt in his favor.

The few available pieces of pertinent evidence in the record 
do confirm that, when the veteran had a National Guard 
"enlistment" medical examination in March 1989, he was 
found to have "defective hearing," with puretone hearing 
thresholds exceeding 40 decibels at one or more frequencies, 
bilaterally.  His bilateral hearing loss was thereafter 
confirmed in May 1992, when he had a VA audiological 
evaluation that revealed mild to moderate sensorineural 
hearing loss (SNHL) in the higher frequencies in both ears.

On VA audiological evaluation in June 1999, the veteran 
complained of bilateral hearing loss since approximately 
1992.  He reported three years of military noise exposure 
while in an infantry unit, and denied any history of civilian 
occupational noise exposure.  Puretone hearing thresholds 
once again confirmed levels of hearing loss exceeding 40 
decibels at one or more frequencies in both ears, and the 
examiner opined that the veteran had mild to severe SNHL from 
500Hz to 4000Hz, in the right ear, and mild to moderately 
severe SNHL from 500Hz to 4000Hz, in the left ear, with 
reduced word recognition scores in both ears.

According to the addendum to the report of the above 
audiological evaluation, also dated in June 1999, the 
available evidence in the veteran's claims file revealed that 
the veteran first had audiometrically demonstrable hearing 
loss by March 1998, which was considered noise-induced SNHL, 
and that, by November 1992, he had shown to have mild 
aggravation of his hearing loss.  Current evaluation had 
confirmed "moderate aggravation of bilateral noise-induced 
SNHL."  The following etiology opinion was provided by the 
VA examiner:

In conclusion, the evidence indicates 
that this veteran had mild noise-induced 
SNHL prior to active duty for training in 
the 1991-92 period and that [hearing 
loss] was aggravated during this period.  
It is most likely that the [hearing loss] 
present prior to his period was secondary 
to noise exposure in the previous 
N[ational] G[uard] active duty training 
periods or, as alleged by the veteran, to 
his exposure during regular U[nited 
States Navy] active service.

Legal analysis

The VA statutory and regulatory provisions addressing service 
connection claims mandate that service connection be granted 
for any disability resulting from disease or injury incurred 
or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. The provisions of 38 C.F.R. § 
3.385 do not have to be met during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In the present case, it is clear that the veteran currently 
has bilateral hearing loss, as defined for VA purposes, and 
he has not claimed that he necessarily had the disability 
during service, but that it definitely was incurred, or 
aggravated, sometime during service.  While it is not 
precisely clear when the veteran's bilateral hearing loss had 
its onset, the available medical records in the file tend to 
corroborate that it preceded his "enlistment" in 1989.  In 
any event, the above cited opinion of June 1999 validates the 
veteran's history of military noise exposure and establishes 
the likelihood that the current SNHL is indeed causally 
related to one or more of the veteran's periods of active 
duty for training, most likely on the basis of aggravation of 
a pre-service disability.  The Board has given this competent 
opinion considerable weight given the fact that there is no 
evidence or history of civilian noise exposure.

In deciding this appeal, the Board has taken into 
consideration the credible testimony that was offered by the 
veteran and his spouse at the May 1998 Travel Board Hearing, 
which proves to be consistent with what the few available 
service medical records, and the VA medical examination 
reports of June 1999, reveal.  Thus, it is the Board's 
opinion that reasonable doubt has arisen in this case 
regarding the question of whether the veteran's bilateral 
hearing loss is indeed service-related.   Such doubt has to 
be resolved in favor of the appellant

In conclusion, it is shown that the veteran currently suffers 
from bilateral hearing loss, as defined for VA purposes, and 
the veteran has introduced credible testimony regarding 
inservice noise trauma/exposure that is consistent with what 
the record shows.  When this evidence is viewed in the 
context of the opinion of the VA medical professional, the 
Board concludes, resolving reasonable doubt in favor of the 
veteran, that service connection for bilateral hearing loss, 
based on aggravation, is warranted.

   
ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

